328 S.W.3d 711 (2010)
Thomas STORIE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93011.
Missouri Court of Appeals, Eastern District, Division Five.
May 4, 2010.
Andrew E. Zleit, for Appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang and Robert Bartholomew, Jr., Jefferson City, for Respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Thomas Storie appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We presume the parties' familiarity with the facts and therefore need not recite them. We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The trial court's judgment is affirmed. 84.16(b).